 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 1 of 13 PageID: 144




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
                                    :
WALLACE HINNANT,                    :
                                    :
            Petitioner,             :    Case No. 2:19-cv-19028 (BRM)
                                    :
      v.                            :
                                    :
UNITED STATES OF AMERICA,           :    OPINION
                                    :
            Respondent.             :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

         Before this Court is Petitioner Wallace Hinnant’s (“Petitioner” or “Hinnant”) pro se motion

to vacate, set aside or correct his federal sentence pursuant to 28 U.S.C. § 2255. (See ECF 1.) For

the reasons set forth below and for good cause appearing, Petitioner’s § 2255 motion is DENIED

and a certificate of appealability shall not issue.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         The factual background giving rise to Petitioner’s federal convictions is from retired Judge

Cavanaugh’s opinion which denied Petitioner’s first § 2255 motion in 2008. Judge Cavanaugh

recited the facts underlying Petitioner’s crimes as follows:

                Petitioner was a member of the “Sex, Money, Murder” unit within
                the “United Blood Nation” gang (the “Gang”). On May 30, 2003,
                Petitioner and a co-member of the Gang agreed and proceeded to
                rob two individuals (“Victim 1,” and “Victim 2,” and collectively,
                “Victims”). Petitioner withdrew his firearm as he approached the
                Victims. Petitioner shot Victim 1 as Victim 1 attempted to escape
                and Petitioner ordered Victim 2 to the ground and demanded that
                Victim 2 remove his clothes and shoes. Petitioner then repeatedly
                struck Victim 2's head and face with a handgun. Once Victim 2
                complied by removing his clothes and shoes, Petitioner took Victims
                2's paraphernalia and fled the scene. Petitioner was promoted to
                third in command of the Gang as a result of the attacks.
    Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 2 of 13 PageID: 145




Hinnant v. United States, No. 07-1783, 2008 WL 2705003, at *1 (D.N.J. July 8, 2008). Petitioner

pled guilty to three counts and was sentenced in April 2006 to 207 months imprisonment.

Petitioner received a sentence of 87 months imprisonment on Count I and II for attempted murder

and assault with a dangerous weapon, both in aid of racketeering activity in violation of 18 U.S.C.

§ 1959(a)(3) and (5) (“Count I” and “Count II”), and a 120-month consecutive for discharging a

firearm in connection with a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (“Count

III”). The crime of violence connected to Count III was Petitioner’s violent crime in aid of

racketeering (“VICAR”) attempted murder conviction in Count I. (See ECF No. 10-3 at 9.)

        Thereafter, Petitioner filed a notice of appeal in October 2006. (See Crim. No. 05-17 ECF

20.) The Third Circuit ultimately determined the notice of appeal was untimely, but remanded the

matter back to the District Court to determine whether it should be considered as a motion to

vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255. (See id. ECF 24.) On August

6, 2007, Judge Hochberg construed the notice of appeal as a § 2255 motion. 1 (See id. ECF 25.)

Nevertheless, prior to Judge Hochberg’s August 6, 2007, Petitioner had filed a § 2255 motion in

April 2007, which was assigned to Judge Cavanaugh. (See No. 07-1783.) Subsequently, the matter

before Judge Hochberg (No. 07-3690) was terminated as duplicative, and the matter proceeded

before Judge Cavanaugh.

        Judge Cavanaugh denied Petitioner’s § 2255 motion in August 2008. See Hinnant, 2008

WL 2705003. Petitioner did not appeal Judge Cavanaugh’s decision to the United States Court of

Appeals for the Third Circuit.




1
  Petitioner was originally convicted by Judge Bassler who retired shortly after Petitioner was
sentenced in 2006.

                                                 2
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 3 of 13 PageID: 146




          In August 2019, Petitioner filed an application for leave to file a second or successive

§ 2255 motion with the Third Circuit. (See C.A. No. 19-2908.) On October 9, 2019, the Third

Circuit granted Petitioner’s request and this matter was opened in this Court on the same day.

          Petitioner seeks to have Count III of his judgment of conviction reversed. More

specifically, Petitioner states this conviction is unconstitutional pursuant to United States v. Davis,

139 S. Ct. 2319 (2019) because 18 U.S.C. § 924(c)(3)(B) has been determined by the United States

Supreme Court to be void for vagueness. (See ECF 1 at 4.) Respondent filed a response in

opposition to Petitioner’s § 2255 motion. (See ECF 10.) Respondent argues Petitioner’s Davis

claim is: (1) procedurally defaulted; and/or (2) fails on the merits. Thereafter, Petitioner filed a

reply in support of his § 2255 motion. (See ECF 11 & 12). The matter is now ready for a decision.

    II.      LEGAL STANDARDS

          A motion to vacate, set aside or correct a sentence of a person in federal custody pursuant

to 28 U.S.C. § 2255 entitles a prisoner to relief if “the court finds . . . [t]here has been such a denial

or infringement of the constitutional rights of the prisoner as to render judgment vulnerable to

collateral attack.” 28 U.S.C. § 2255(b). “In considering a motion to vacate a defendant’s sentence,

‘the court must accept the truth of the movant’s factual allegations unless they are clearly frivolous

based on the existing record.’” United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005) (quoting

Gov’t of Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989)) (citing R. Governing § 2255 Cases

R. 4(b)). A District Court “is required to hold an evidentiary hearing ‘unless the motion and files

and records of the case show conclusively that the movant is not entitled to relief.’” Id. (quoting

Forte, 865 F.2d at 62). The Third Circuit has stated this standard creates a “reasonably low

threshold for habeas petitioners to meet.” Id. (quoting United States v. McCoy, 410 F.3d 124, 134

(3d Cir. 2005) (quoting Phillips v. Woodford, 267 F.3d 966, 973 (9th Cir. 2001))). Accordingly,



                                                    3
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 4 of 13 PageID: 147




this Court abuses its discretion “if it fails to hold an evidentiary hearing when the files and records

of the case are inconclusive as to whether the movant is entitled to relief.” Id. (citing McCoy, 410

F.3d at 134). Nevertheless, a District Court need not hold an evidentary hearing on a motion to

vacate where “the motion and files and records of the case conclusively show that the prisoner is

entitled to no relief.” 28 U.S.C. § 2255(b); United States v. Booth, 432 F.3d 542, 545 (3d Cir.

2005); United States v. Day, 969 F.2d 39, 41-42 (3d Cir. 1992).

    III.      DECISION

           Respondent argues Petitioner’s Davis claim is procedurally defaulted because he could

have, but did not raise this claim on direct appeal. “A petitioner's failure to raise a particular error

either at trial or on direct appeal generally precludes the assertion of that error for the first time in

a collateral attack under Section 2255.” Kikumura v. United States, 978 F. Supp. 563, 574 (D.N.J.

1997); see also Oelsner v. United States, 60 F. App'x 412, 414 (3d Cir. 2003) (“Procedural default

bars a defendant from raising new claims in his § 2255 motion.”). Indeed, the United States

Supreme Court has held a collateral attack under § 2255 is not a substitute for a direct appeal. See

Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016) (Alito, J. concurring) (quoting United States v.

Frady, 456 U.S. 152, 165 (1982)). If a § 2255 motion “rests on issues not raised at trial or on direct

appeal, the petitioner bears the burden of demonstrating both ‘cause’ to excuse the procedural

default and that ‘actual prejudice’ will result from the errors at issue.” Kikumura, 978 F. Supp. at

574-75 (citing Frady, 456 U.S. at 167). As one court in this District has noted:

                  To show “cause,” a petitioner must demonstrate “‘some objective
                  factor external to the defense’ that impeded his or her ability to raise
                  the issue [on direct appeal].” Salcedo v. United States, No. 04–4527,
                  2005 WL 2654083, at * 3 (D.N.J. Oct. 13, 2005) (quoting Coleman
                  v. Thompson, 501 U.S. 722, 753, 111 S .Ct. 2546, 115 L. Ed. 2d 640
                  (1991)) (internal quotation marks omitted). For example, “a
                  showing that the factual or legal basis for a claim was not reasonably
                  available to counsel . . . , or that some interference by officials . . .


                                                     4
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 5 of 13 PageID: 148




                made compliance impracticable, would constitute cause under this
                standard.” Coleman, 501 U.S. at 753 (internal quotation marks and
                citations omitted); cf. Murray v. Carrier, 477 U.S. 478, 486, 106 S.
                Ct. 2639, 91 L. Ed. 2d 397 (1986) (“[T]he mere fact that counsel
                failed to recognize the factual or legal basis for a claim, or failed to
                raise the claim despite recognizing it, does not constitute cause for
                [excusing] a procedural default.”).

Rudow v. United States, No. 11-5741, 2012 WL 2891075, at *2 (D.N.J. July 16, 2012). “To show

actual prejudice, a defendant must ‘demonstrate that the error worked to his ‘actual and substantial

disadvantage,’ not merely that the error created a ‘possibility of prejudice.’’” United States v.

Jimenez-Segura, No. 16-805, 2020 WL 4514584, at *8 (E.D. Va. Aug. 4, 2020) (quoting Satcher

v. Pruett, 126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494, 106

S. Ct. 2639, 91 L .Ed. 2d 397 (1986))). Alternatively, a petitioner can also overcome procedural

default if he can establish “actual innocence.” See Bousley v. United States, 523 U.S. 614, 622-23

(1998).

          Petitioner did not argue on direct appeal his conviction under Count III should be vacated

because § 924(c)(3)(B) is void for vagueness. As to whether Petitioner has shown “cause” to

overcome this, many courts have noted a petitioner adequately establishes cause in this

circumstance because Davis (and relatedly Johnson v. United States, 576 U.S. 591 (2015)) was

decided well after a petitioner’s judgment of conviction became final. See, e.g., Hammoud v.

United States, No. 19-2541, 2020 WL 3440649, at *2-3 (M.D. Fla. June 23, 2020); United States

v. Harris, 205 F. Supp. 3d 651, 658-59 (M.D. Pa. 2016). In these cases then, a void for vagueness

argument was not reasonably available at the time of a petitioner’s direct appeal. This Court will

presume arguendo Petitioner has adequately established cause for similar reasons as those courts.

Nevertheless, for the reasons described below, even if Petitioner has established cause for his

procedural default, he fails to show actual prejudice.



                                                   5
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 6 of 13 PageID: 149




       In Count III, Petitioner was convicted of discharging a firearm in connection with a crime

of violence, a violation of 18 U.S.C. § 924(c)(1)(A)(iii). Section 924(c) criminalizes the use,

carrying or possession of a firearm in furtherance of a drug trafficking crime or crime of violence.

As no drug trafficking offense was involved in this matter, this Court is most concerned with the

statute’s definition of a “crime of violence.” As explained by the Supreme Court in Davis, a crime

will qualify as a crime of violence only when it satisfies one of two alternative clauses – the

statute’s elements clause, § 924(c)(3)(A), or the statute’s residual clause, § 924(c)(3)(B). See

Davis, 139 S. Ct. at 2324. In Davis, the Supreme Court invalidated the residual clause of 18 U.S.C.

§ 924(c) as unconstitutionally vague, but left in place the statute’s elements clause. See Davis, 139

S. Ct. at 2325-33. Therefore, after Davis, a crime will still qualify as an underlying crime of

violence for a § 924(c) charge where it meets the elements clause of § 924(c). See Davis, 139 S.

Ct. at 2325-33.

       Under the elements clause, a crime constitutes a valid “crime of violence” where the

“offense is a felony” and it “has as an element the use, attempted use, or threatened use of physical

force against the person or property of another.” See id. at 2324. Neither party contests VICAR

attempted murder is a felony. Therefore, if VICAR attempted murder has as an element the use,

attempted use, or threatened use of force, it will remain a valid predicate offense for Petitioner’s

§ 924(c) conviction in Count III.

               To determine whether an offense is a crime of violence, courts
               employ what has come to be known as the “categorical approach.”
               Taylor v. United States, 495 U.S. 575, 600, 110 S. Ct. 2143, 109 L.
               Ed. 2d 607 (1990); see also Mathis v. United States, – U.S. –, 136
               S. Ct. 2243, 2248–49, 195 L. Ed. 2d 604 (2016) (outlining the
               categorical approach); Descamps v. United States, 570 U.S. 254,
               257, 133 S. Ct. 2276, 186 L. Ed. 2d 438 (2013) (same); United States
               v. Acosta, 470 F.3d 132, 135 (2d Cir. 2006) (per curiam) (applying
               the categorical approach to determine whether a predicate crime was
               a “crime of violence” under § 924(c) ). We have explained that the


                                                 6
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 7 of 13 PageID: 150




                categorical approach is “‘not only consistent with both precedent
                and sound policy’ but[ ] also ... ‘necessary in view of the language
                of the applicable statutes.’” Vargas–Sarmiento v. U.S. Dep't of
                Justice, 448 F.3d 159, 167 (2d Cir. 2006) (quoting Jobson v.
                Ashcroft, 326 F.3d 367, 372 (2d Cir. 2003)). . . .

                Under the categorical approach, courts identify “the minimum
                criminal conduct necessary for conviction under a particular
                statute.” Acosta, 470 F.3d at 135. In doing so, courts “‘look only to
                the statutory definitions’—i.e., the elements—of [the] . . . offense[
                ], and not ‘to the particular [underlying] facts.’” Descamps, 570 U.S.
                at 261, 133 S .Ct. 2276 (quoting Taylor, 495 U.S. at 600, 110 S. Ct.
                2143); see also Acosta, 470 F.3d at 135 (“[W]e focus on the intrinsic
                nature of the offense rather than on the circumstances of the
                particular crime.”). The reviewing court “cannot go behind the
                offense as it was charged to reach [its] own determination as to
                whether the underlying facts” qualify the offense as, in this case, a
                crime of violence. Ming Lam Sui v. INS, 250 F.3d 105, 117–18 (2d
                Cir. 2001) (quoting Lewis v. INS, 194 F.3d 539, 543 (4th Cir. 1999)).

United States v. Hill, 890 F.3d 51, 55–56 (2d Cir. 2018), cert. denied, 139 S. Ct. 844, 202 L. Ed.

2d 612 (2019) (footnote omitted); see also United States v. Johnson, 899 F.3d 191, 203 (3d Cir.

2018).

         The underlying “crime of violence” in Count III is Petitioner’s conviction in Count I -

VICAR attempted murder pursuant to 18 U.S.C. 1959(a)(5). “A VICAR violation requires an

underlying state [or federal] law offense, i.e., someone ‘murders, kidnaps, maims, assaults with a

dangerous weapon, commits assault resulting in serious bodily injury upon, or threatens to commit

a crime of violence against any individual in violation of the laws of any State or the United States,

or attempts or conspires so to do.’” United States v. Baca, 447 F. Supp. 3d 1149, 1203 (D.N.M.

2020) (quoting 18 U.S.C. § 1959)(a)). As noted by the Third Circuit though:

                [T]he statutory language of VICAR is broad, in that it covers violent
                crimes that might otherwise be prosecuted by local authorities. A
                violation under this statute has five elements: (1) there was an
                “enterprise,” (2) that engaged in “racketeering activity,” (3)
                affecting interstate or foreign commerce (jurisdictional element), (4)
                and the defendant committed a crime of violence, (5) “for the


                                                  7
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 8 of 13 PageID: 151




               purpose of gaining entrance to or increasing or maintaining his
               position in the enterprise.”

United States v. Jones, 566 F.3d 353, 363 (3d Cir. 2009) (quoting 18 U.S.C. § 1959(a)). The

underlying state law offense giving rise to the VICAR conviction in Count I was attempted murder

under N.J. Stat. Ann. § 2C:11-3(a)(1) & (2). These provisions of New Jersey’s murder statute

provide a person commits criminal homicide when he purposely or knowingly causes death or

serious bodily injury resulting in death. See id. This meets the definition of a crime of violence

under the elements clause of § 924(c). See, e.g., United States v. Castleman, 572 U.S. 157, 170

(2014). The Supreme Court’s decision in Castleman is instructive on this point. Indeed, as aptly

explained by the Fifth Circuit:

               In Castleman, the Supreme Court considered the “crime of
               violence” definition of 18 U.S.C. § 922(g)(9), which is nearly
               identical to the elements clause as it requires that an offense have
               “as an element, the use or attempted use of physical force.” Id. at
               161, 134 S. Ct. at 1409 (quoting § 921(a)(33)(A)(ii)); cf. 18 U.S.C.
               § 924(c)(3). Pointing to Johnson I, the High Court explained that
               “‘physical force’ . . . encompasses even its indirect application.” Id.
               (quoting Johnson I, 559 U.S. at 138, 130 S. Ct. 1265). The fact
               “[t]hat the harm occurs indirectly, rather than directly (as with a kick
               or punch), does not matter.” Id. Consequently, the Court held that
               “the knowing or intentional causation of bodily injury necessarily
               involves the use of physical force.” Id. at 170, 134 S. Ct. 1405. It is
               the specific intent of the attempt in completing the commission of a
               violent crime, here, being murder, that is most important.

United States v. Smith, 957 F.3d 590, 595 (5th Cir. 2020). In Smith, the Fifth Circuit noted common

sense dictated murder is categorically a crime of violence under § 924(c)’s elements clause. See

id.; see also In re Awami, 780 F. App’x 301, 306 (6th Cir. 2019) (“[i]t cannot be seriously argued

that murder is anything other than a crime of violence.”). Indeed, as the Fifth Circuit explained,

“[t]he phrase “physical force” means “violent force—that is force capable of causing physical pain

or injury to another person.” Johnson I, 559 U.S. at 140, 130 S.Ct. 1265 (emphasis in original)

. . . . [A] person uses physical force when he knowingly or intentionally applies or employs a force

                                                  8
 Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 9 of 13 PageID: 152




capable of causing physical pain or injury.” Smith, 957 F.3d at 595 (citation omitted). The Fifth

Circuit’s reasoning is persuasive. New Jersey’s murder statute constitutes a crime of violence

under § 924(c)’s elements clause.

       The fact Petitioner was convicted of VICAR attempted murder rather than murder does not

change this result. As again dutifully explained by the Fifth Circuit in Smith:

               When a substantive offense would be a crime of violence under 18
               U.S.C. § 924(c)(3)(A), an attempt to commit that offense is also a
               crime of violence.” United States v. Dominguez, 954 F.3d 1251,
               1261 (9th Cir. 2020). Other sister circuits follow this line of
               reasoning. See Hill v. United States, 877 F.3d 717, 719 (7th Cir.
               2017), cert. denied, ––– U.S. ––––, 139 S. Ct. 352, 202 L.Ed.2d 249
               (2018) (considering Illinois’s attempted murder statute and holding
               that “[w]hen a substantive offense would be a violent felony under
               § 924(e) [under Armed Career Criminal Act (ACCA) ] and similar
               statutes, an attempt to commit that offense is also a violent felony.”);
               United States v. St. Hubert, 909 F.3d 335, 352 (11th Cir. 2018)
               (“Given ... the rule that conviction of attempt requires proof of intent
               to commit all elements of the completed crime, attempted Hobbs
               Act robbery qualifies as a crime of violence under § 924(c)(3)(A).”)
               (internal quotation and citation omitted).

Smith, 957 F.3d at 595 (5th Cir. 2020); see also Herrera-Genao v. United States, Nos. 16-3786,

16-3810, 16-3787, 19-17219, 2020 WL 2520281, at *4 (D.N.J. May 18, 2020). The reasoning of

these courts is also persuasive for holding Petitioner’s VICAR attempted murder conviction

constitutes a crime of violence under the elements clause.

       In his reply, Petitioner cites to United States v. McCollum, 885 F.3d 300 (4th Cir. 2018) to

argue VICAR conspiracy to murder does not constitute a crime of violence under § 924(c)’s

elements clause. The charging information document does in fact allude to both New Jersey’s

conspiracy and murder statutes (see ECF 10-2 at 3). Nevertheless, any ambiguity regarding

whether the underlying state law crime to support the VICAR conviction was conspiracy to murder

as opposed to attempted murder is expressly negated by the plea agreement and plea colloquy

itself. For example, the plea agreement stated Petitioner was pleading guilty to VICAR attempted

                                                  9
Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 10 of 13 PageID: 153




murder. (See ECF 10-3 at 1, 2, 8, 9). Furthermore, during the plea colloquy, Judge Bassler

specifically noted the crime for Count I was VICAR attempted murder. (See ECF 10-1 at 20.)

Petitioner affirmatively stated during the plea colloquy he was pleading guilty to attempted

murder. (See id. at 25.) Accordingly, this Court rejects Petitioner’s reliance on McCollum. It is

clear Petitioner was convicted of VICAR attempted murder, not VICAR conspiracy to murder.

          Petitioner fails to show actual prejudice to excuse procedural default. Furthermore, he fails

to show he is actually innocent of his § 924(c) conviction in Count III. Accordingly, he has not

established procedural default should be excused. 2 Therefore, his § 2255 motion is denied.

    IV.      OUTSTANDING MOTIONS/APPLICATIONS

          After this Court screened Petitioner’s § 2255 motion, Petitioner filed several

applications/motions which remain pending; most notably: (1) application for pro bono counsel

(ECF No. 3); (2) motion for entry of judgment (ECF No. 4); (3) and motion to reconsider this

Court’s grant of Respondent’s request for an extension of time to file its response (ECF No. 9).

Each of these motions is considered in turn.

          Petitioner does not have a constitutional right to counsel in habeas proceedings. See Reese

v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991), superseded on other grounds by statute, 28 U.S.C.

§ 2254. However, 18 U.S.C. § 3006A(a)(2)(B) provides the court has discretion to appoint counsel

where “the court determines that the interests of justice so require.” In Reese, the Third Circuit

explained in determining whether counsel should be appointed, a court “must first decide if

petitioner has presented a nonfrivolous claim and if the appointment of counsel will benefit the

petitioner and the court. Factors influencing a court's decision include the complexity of the factual



2
  Additionally, even if this Court were to bypass the procedural default issue, Petitioner’s Davis
claim would still fail on the merits for the reasons given above, namely his VICAR attempted
murder conviction constitutes a crime of violence under § 924(c)’s elements clause.

                                                   10
Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 11 of 13 PageID: 154




and legal issues in the case, as well as the pro se petitioner's ability to investigate facts and present

claims.” Reese, 946 F.2d at 263-64. Petitioner’s request for the appointment of pro bono counsel

is denied as he fails to show he is entitled to relief on his § 2255 motion.

        Petitioner also is not entitled to an entry of judgment in his favor. Indeed, as explained

above, his § 2255 motion does not entitle him to relief. Accordingly, his motion for entry of

judgment is denied.

        Finally, in early 2020, Respondent sought and received a one-time extension of time to file

a response to Petitioner’s § 2255 motion. (See ECF No. 6 & 7). Petitioner seeks reconsideration

on the grant of Respondent’s extension of time request. (See ECF No. 9.)

        Local Civil Rule 7.1 allows a party to seek a motion for re-argument or reconsideration of

“matter[s] or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked.” L.Civ.R. 7.1(i). To prevail on a motion for reconsideration, the movant must show:

“(1) an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court . . . [rendered the judgment in question]; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” U.S. ex rel. Shumann v. Astrazeneca Pharm.

L.P., 769 F.3d 837, 848-49 (3d Cir. 2014) (citing Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The standard of review involved in a motion for

reconsideration is high and relief is to be granted sparingly. United States v. Jones, 158 F.R.D.

309, 314 (D.N.J. 1994). “The Court will grant a motion for reconsideration only where its prior

decision has overlooked a factual or legal issue that may alter the disposition of the matter. The

word ‘overlooked’ is the operative term in the Rule.” Andreyko v. Sunrise Sr. Living, Inc., 993 F.

Supp. 2d 475, 478 (D.N.J. 2014) (internal citations and quotation marks omitted). Mere




                                                   11
Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 12 of 13 PageID: 155




disagreement with the Court’s decision is not a basis for reconsideration. See United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).

        Petitioner’s motion for reconsideration does not state an intervening change of controlling

law nor the availability of new evidence which was not available when this Court granted

Respondent’s request for an extension of time to file a response. Furthermore, “[i]t is important to

note that district courts have wide discretion in the management of their cases.” United States v.

Wecht, 484 F.3d 194, 217 (3d Cir. 2007). Given this wide discretion, this Court does not need to

correct a clear error of law or prevent manifest injustice. Indeed, no manifest injustice occurred by

this extension given Petitioner is not entitled to relief on his § 2255 motion. Accordingly, the

motion for reconsideration is also denied.

   V.      CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability (“COA”), an appeal may not be taken from a final order in a proceeding under 28

U.S.C. § 2255. A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In

Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court held: “[w]hen the

district court denies a habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner shows, at least, that jurists

of reason would find it debatable whether the petition states a valid claim of the denial of a




                                                 12
Case 2:19-cv-19028-BRM Document 21 Filed 10/23/20 Page 13 of 13 PageID: 156




constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.

          Petitioner has not met the standard for a COA.

    VI.      CONCLUSION
          Petitioner’s motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255

is denied. A certificate of appealability shall not issue. Petitioner’s outstanding: (1) application for

the appointment of pro bono counsel; (2) motion for entry of judgment; and (3) motion for

reconsideration are also denied. An appropriate order will be entered.

DATED: October 23, 2020                                         /s/Brian R. Martinotti
                                                                BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                   13
